PER CURIAM.
The lower court, applying estop-pel, ordered the Department to pay retirement benefits to Appellee in accordance with an incorrect estimate that the Division of Retirement’s Benefit Calculation Section had mistakenly furnished Appellee in response to his inquiries about his prospective retirement benefits. The Department contends here that the court erred in applying estoppel against the State. We reluctantly agree and reverse. The authorities are clear that estoppel cannot be raised against the State unless there are exceptional circumstances and some positive act on the part of a state officer. Gay v. Inter-County Tel. & Tel. Co., 60 So.2d 22 (Fla.1952); Greenhut Construction Co. v. Henry A. Knott, Inc., 247 So.2d 517 (Fla. 1st DCA 1971).
REVERSED.
McCORD, C. J., and BOYER and MELVIN, JJ., concur.